
	
		I
		111th CONGRESS
		1st Session
		H. R. 1729
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2009
			Ms. Schakowsky (for
			 herself and Mr. LaTourette) introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the National Voter Registration Act of 1993 to
		  provide for the treatment of institutions of higher education as voter
		  registration agencies.
	
	
		1.Short titleThis Act may be cited as the
			 Student Voter Opportunity To Encourage
			 Registration Act of 2009 or the Student VOTER Act of 2009.
		2.Treatment of
			 universities as voter registration agencies
			(a)In
			 generalSection 7(a) of the
			 National Voter Registration Act of 1993 (42 U.S.C. 1973gg–5(a)) is
			 amended—
				(1)in paragraph (2)—
					(A)by striking
			 and at the end of subparagraph (A);
					(B)by striking the
			 period at the end of subparagraph (B) and inserting ; and;
			 and
					(C)by adding at the
			 end the following new subparagraph:
						
							(C)each institution
				of higher education (as defined in section 101 of the Higher Education Act of
				1965 (20 U.S.C. 1001)) in the State that receives Federal
				funds.
							;
				and
					(2)in paragraph
			 (6)(A), by inserting or, in the case of an institution of higher
			 education, with each registration of a student for enrollment in a course of
			 study after assistance,.
				(b)Amendment to
			 Higher Education Act of 1965Section 487(a) of the Higher
			 Education Act of 1965 (20 U.S.C. 1094(a)) is amended by striking paragraph
			 (23).
			
